 

Exhibit 10.9

 

No.:    

 

SPD BANK

 

Financing Quota Agreement

 

Contract Version No.: SPDB201512

 

 

 

 

SPD BANK   Financing Quota Agreement

 

Financing Quota Agreement

 

Company: Huizhou Highpower Technology Co., Ltd. (hereinafter referred to as the
“customer”)

Main business address: Xinhu Industrial Development Zone, Ma’an Town, Huicheng
District, Huizhou City

Contact: Pan Dangyu Tel.: *

 

Bank: Shanghai Pudong Development Bank Co., Ltd. Huizhou Branch (hereinafter
referred to as the “financing bank”)

Main business address: Floors I and II, Dewei Plaza, No. 4, Jiangbei Yunshan
West Road, Huicheng District, Huizhou City

Contact: Huang Wei Tel.: *

 

In principle of equality and mutual benefit, both parties concerned herein have
reached the following agreement through friendly consensus on the basis of
equality and free will in accordance with relevant laws and regulations:

 

Part I General Conditions and Terms

1. Agreement Any documents signed by the customer and the financing bank within
the quota use term, including quota change agreement (refer to Annex I for the
format) and the affiliated financing document, are components hereof and shall
be read together with this agreement.

2. Quota For the purpose of this agreement, quota use term refers to the quota
use term listed in the financing quota table (the second part of this agreement)
or the quota use term recorded in any valid quota change agreement signed by the
financing bank, whichever is signed later shall prevail. The customer shall
apply for using the financing quota to the financing bank within the quota use
term. In the event that the customer puts forward the application beyond the
quota use term, no matter whether the financial quota has been used up, the
financing bank may refuse.

3. Quota Change Where this condition and term are not in line with the financing
quota table, the financing quota table (including the change to the financing
quota table made by the customer and the financing bank in the quota change
agreement from time to time) shall prevail. Where any affiliated financing
document signed by the customer and the financing bank within the quota use term
is inconsistent with the regulations hereof, the business involved in the
affiliated financing document shall be subject to the regulations in the
affiliated financing document.

Despite of the aforesaid regulations, the financing bank still has the right to,
when it deems necessary, for the need to ensure the safety of its creditor’s
right, notify the customer of the advance expiry of the financing under any
affiliated financing document. In case of notification of advance expiry of
financing, the customer shall repay the financing amount immediately; for the
L/C, L/G/ SLC and bank acceptance opened by the financing bank according to the
customer’s application, the customer shall immediately make up for the margin to
100%.

4. Financing In accordance with the regulations of this agreement and any
affiliated financing document, within the financing quota and its term, the
customer may provide credit financing (collectively referred to as financing
herein) for the financing bank according to the agreements. The financing
category specifically applicable shall be subject to the regulation of the
financing quota table. The commitments of the financing quota by the financing
bank hereunder are divided into revocable commitments and irrevocable
commitments. In case of meeting the preconditions agreed herein for quota use
and other preconditions on the specific business agreed upon by both parties,
the financing bank shall fulfill the commitments hereunder.

 

 Page 1 

 

 

SPD BANK   Financing Quota Agreement

 

5. Affiliated Financing Documents For the purpose of this agreement, affiliated
financing documents refer to documents signed by the customer, including but not
limited to:

(1) In terms of loan, referring to the working capital loan contract, fixed
asset loan contract and any other loan documents that may be signed with the
customer;

(2) In terms of notes discounted, referring to the discounted bill business
agreement and any other documents that may be signed by the customer;

(3) In terms of guaranteed discount of trade acceptance, referring to the trade
acceptance guaranteed discount agreement and any other documents that may be
signed by the customer;

(4) In terms of factorage financing, referring to the factorage financing
agreement and any other documents that may be signed by the customer;

(5) In terms of outward documentary bill under L/C (including domestic L/C),
collection of documentary bill, referring to business agreement of outward
documentary bill under L/C and collection of outward documentary bill and any
other documents that may be signed by the customer;

(6) In terms of inward documentary bill under L/C (including domestic L/C),
referring to the inward documentary bill business agreement and any other
documents that may be signed by the customer;

(7) In terms of packing loan, referring to the packing loan business agreement
and any other documents that may be signed by the customer;

(8) In terms of opening a L/C, referring to L/C opening business agreement and
any other documents that may be signed by the customer;

(9) In terms of opening a L/G/ SLC, referring to L/G/ SLC opening business
agreement;

(10) In terms of opening bank acceptance, referring to the bank acceptance
opening business agreement and any other documents that may be signed by the
customer;

(11) Other financing documents signed by and between the customer and the
financing bank.

With regard to the relevant financing quota use application put forward by the
customer, in case of meeting the agreements hereof and the requirements of the
financing bank, the financing bank will issue the financing amount to the
customer in accordance with this agreement and affiliated financing documents
and/or issue commitments according to the customer’s requirements. However, the
customer shall not revoke or change the financing application/agreement that it
has proposed. Otherwise, the customer shall pay the financing bank the cost,
expenses and losses caused to the financing bank by its revocation or change of
the application/ agreement.

6. Document Submission The customer guarantees to submit the following documents
to the financing bank or meet the corresponding conditions before signing this
agreement or based on the financing bank’s requirements:

(1) Copies of the company’s latest company’s articles of association, business
license;

(2) The resolution of the Board of Directors to authorize the customer to sign
this agreement and relevant affiliated financing documents;

(3) The customer’s power of attorney to the authorized representative and the
signature sample of the authorized agent;

(4) All affiliated financing documents legally signed by the customer according
to the financing bank’s requirements;

(5) Other documents and/or conditions required by the financing bank.

7. Preconditions for Quota Use

The customer shall meet the following preconditions before using the quota:

(1) The customer’s production operation activity is normal; the financial status
is good; there has been no serious deterioration in operation status in the past
3 years;

(2) Default events recorded in the financing quota agreement have not occurred
to the customer;

 

 Page 2 

 

 

SPD BANK   Financing Quota Agreement

 

(3) If the business hereunder is guaranteed, the corresponding guarantee
document has been signed and taken effect, necessary mortgage/ pledge
registration formalities have been duly handled, and the guarantee right has
been set up before the financing bank conducts the specific business;

(4) The customer puts forward a specific quota use plan; the elements and
conditions for specific business application meet the relevant regulations and
rules of the financing bank and the requirements of credit approval; meet the
handling conditions of the specific financing business;

(5) The customer has provided the conditions of its production, operation,
financial activities and statement materials and promises to provide on schedule
and accept the supervision and examination of the financing bank within the term
of validity of this agreement;

(6) The quota amount to be used does not exceed the remaining balance of the
quota;

(7) The customer’s specific business application is proposed within the quota
use term, and the designated loan day or the day on which the financing bank is
required to open a L/C, L/G/ SLC, bank acceptance bill and other business
implementation date are business days of the financing bank;

(8) Other preconditions required by the financing bank (if any, refer to “Other
Matters Agreed” in the second part).

8. Occupied Financing Quota It refers to the sum of the financing amount issued
by the financing bank to the customer in accordance with this agreement and
affiliated financing documents and the amount involved in the commitments issued
to the external as per the customer’s requirements, but shall deduct the amount
that has been paid by the customer or the customer’s guarantor to the financing
bank in form of cash pledge (including margin, etc.) unless otherwise agreed
upon by both parties.

9. Circulation For the circular financing quota, after the customer has
fulfilled the obligations under this agreement and its affiliated financing
documents (including repaying the relevant financing amount, making up to 100%
margin, the financing bank’s being dissolved the external payment liability),
the financing quota occupied by the amount involved in the obligations already
fulfilled shall be restored. The customer may continue to apply for using the
financing quota to the financing bank within the quota use term in accordance
with the regulations hereof. Once the noncircular financing quota is occupied,
unless the financing bank agrees, it shall not be restored. Unless otherwise
provided herein, the financing bank has the right to review the customer
condition and guaranty condition every year. If passing the financing bank’s
review, the customer may continue to use the financing quota in the next year;
if failing the financing bank’s review, the financing bank has the right to
cancel the financing quota at the beginning of the next year. Except that the
valid affiliated financing documents are free from influence, the financing
quota not used and to be returned in the future shall not be reused.

10. Guarantee If the financing quota hereunder is guaranteed, the additional
precondition for the customer’s application for financing in accordance with
this agreement is that the guarantee document has been signed and taken effect.
If the financing quota table has requirements for the margin proportion of
opening a L/C, L/G/ SLC, or bank acceptance bill, the precondition for the
customer to apply for opening a L/C, L/G/ SLC, or bank acceptance bill is that
the margin at such proportion has been fully paid. If the customer applies for
changing the financing quota, causing the financing quota to increase, the
customer shall add guarantee or urge the guarantor to confirm change and add
guarantee. If the financing quota may continue to be used in the next year
through the financing bank’s review, the customer shall ensure the continuous
validity of relevant guarantee according to the financing bank’s requirements.

11. Taxes Unless the laws require the customer to deduct relevant taxes when
repaying the financing amount, the customer’s repayment hereunder shall be fully
paid and shall not be deducted. If the customer must deduct relevant taxes in
accordance with the regulations of the laws, the customer shall, within fifteen
(15) days after making relevant deduction, issue the duty-paid proof to the
financing bank; meanwhile, the customer shall pay the financing bank the
additional amount, making that the amount received by the financing bank be
equal to the amount that the financing bank shall receiver before any deduction.

 

 Page 3 

 

 

SPD BANK   Financing Quota Agreement

 

12. Representations and Warranties The customer makes the following
representations and warranties, and such representations and warranties shall be
deemed to be repeatedly made by the customer and valid all the time when the
financing bank provides financing for the customer in accordance with the
provisions of this agreement and the affiliated financing documents.

(1) The customer is an enterprise (business division) legal person or other
economic organization which is established in accordance with its applicable
laws, has the legal person qualification, complete financial system and
solvency, has the right to conclude and fulfill this agreement in accordance
with the laws, has the right to sign this agreement and any documents related to
this agreement and has adopted any necessary company behaviors to have this
agreement and any documents related hereto legally and effectively executed and
may be enforceable;

(2) The customer’s signature of this agreement and fulfillment of its
obligations hereunder do not and will not violate any other contracts or
documents already signed by it, company articles of association, any applicable
laws, regulations or administrative orders, relevant files, judgments or rulings
of authorities, and do not conflict with any other obligations or arrangements
assumed by the customer;

(3) The customer and any of its shareholders, related companies do not involve
in any liquidation, bankruptcy, rectification, being merged, merger, division,
restructuring, dissolution, closedown, suspension of business or similar legal
procedures and has no circumstances that may cause to involve in such legal
procedures;

(4) The customer has not been involved in any economic, civil, criminal or
administrative litigation procedures or similar arbitration procedures that may
have a significant adverse influence on it and has no circumstances that may
cause it to be involved in such litigation procedures or similar arbitration
procedures;

(5) The customer’s legal representative, Director, Supervisor or other senior
management and any important assets of the customer do not involve in any
enforcement, seizure, detection, freezing, retention, supervisions measures and
have no circumstances that may cause to involve in such measures;

(6) The customer guarantees that all financial statements (if any) that it
issues met the regulations of its applicable laws and the statements are true,
complete and fairly reflect its financial status; all of its own materials,
documents and those of the guarantor and information provided by the customer to
the financing bank are true, valid, accurate, complete and subject to no
concealment or omission during the process where this agreement is signed and
performed;

(7) The customer strictly abides by the laws and regulations that it applies in
business activities, conducts businesses in strict accordance with the business
scope specified in the customer’s business license or verified according to law
and handle registration annual inspection procedure as scheduled;

(8) The customer has disclosed the facts and status that it has been or shall be
aware of (including but not limited to business status, financial status,
external guarantee condition, etc.), important to the financing bank’s decision
on whether to give the credit hereunder;

(9) The customer’s internal management documents related to environmental and
social risks conform to the requirements of laws and regulations and have been
feasibly executed;

(10) The customer ensures that no other conditions or facts that cause or may
cause a major adverse influence on the customer’s fulfillment capacity exist.

13. Promised Matters The customer makes the following commitments and such
commitments shall be deemed to be repeatedly made valid all the time when the
financing bank provides the financing amount to the customer every time in
accordance with the stipulations of this agreement and affiliated financing
documents.

 

 Page 4 

 

 

SPD BANK   Financing Quota Agreement

 

(1) The customer shall strictly abide by and fulfill the obligations of this
agreement and its affiliated financing agreement;

(2) Unless otherwise provided in this agreement or affiliated financing
documents, the customer shall repay the financing amount or advance payment or
make up 100% of the margin as required by the financing bank on schedule in
accordance with the regulations of this agreement and affiliated financing
documents; the customer shall handle, obtain and abide by all verification,
authorization, registration and permit required in laws and regulations that it
applies and maintain their validity so that it can legally sign and fulfill the
obligations hereunder and under any documents concerning this agreement; if the
financing bank requires, the customer shall immediately issue relevant
certificates;

(3) Within five (5) financing bank’s business days from the day of being aware
of its involvement in any economic, civil, criminal or administrative litigation
procedure or similar arbitration procedures that may have a major adverse impact
on it, or within five (5) financing bank’s business days from the day of being
aware of any of its important assets’ involvement in any enforced execution,
seizure, detention, freezing, retention or supervisory measures, the financing
bank shall be notified in written form and the influence constituted and remedy
measures already adopted or to be adopted shall be explained in detail;

(4) Without the financing bank’s written consent, the customer shall not provide
a third party with guarantee enough to generate a major adverse impact on its
financial status or its fulfillment of the obligations hereunder;

(5) Without the financing bank’s written consent, the customer shall not
liquidate other long-term debts in advance and such liquidation may have a
significant bad influence on the customer’s capacity to fulfill the obligations
hereunder;

(6) From the day of signing this agreement, before the debts under this
agreement and its affiliated financing documents have been liquidated, without
the financing bank’s written consent, the customer shall not:



 Liquidate, rectify, go bankrupt, be merged, separate, restructure, dissolve,
close, stop business or go through similar legal procedures;

‚ Except for daily operation need, sell, let, give as gift, transfer or dispose
of any of its important assets by any other forms;

ƒ Any change occurs to the equity structure;

„ Sign contracts/ agreements that have a significant adverse influence on the
customer’s fulfillment of the obligations hereunder or assume relevant
obligations that have such influence.



(7) When specific circumstances or specific changes occur to the guarantee
hereunder, the customer shall promptly provide other guarantees recognized by
the financing bank as required by the financing bank. Such specific
circumstances or specific changes including but not limited to guarantor’s
stoppage of production, suspension of business, dissolution, suspension of
business for rectification, being revoked or withdrawn the business license,
application for or being applied for rectification, bankruptcy, major changes in
business or financial status, major litigation or arbitration cases, legal
representative /person in charge litigation, arbitration or other mandatory
measures, reduction or possible reduction of the value of the guaranty or the
guaranty’s being adopted seizure and other property security measures,
violations under the guarantee contract, requirement for dissolving the
guarantee contract and so on;

(8) As required by the financing bank, the customer shall also handle
notarization with enforceability force with the notary organ recognized by the
financing bank; the customer voluntarily accepts such enforcement;

(9) The customer shall notify the financing bank of any event that may affect
its fulfillment of this agreement and obligations under any documents related to
this agreement;

(10) Specially agreed matters concerning the group customers (the group
customers apply).

If the customer herein is a group customer, the customer hereby promises:

 

 Page 5 

 

 

SPD BANK   Financing Quota Agreement

 

 The customer shall promptly report the conditions of the related transaction
with the net asset of more than 10% to the actual trustee, including: a. the
related relationship of the transaction parties; b. transaction project and
transaction nature; c. transaction amount or corresponding proportion; d.
pricing policy (including transactions without amount but symbolic amount).

‚ Where the following circumstances occur to the actual trustee, the customer
shall be deemed to have breached this agreement, and the financing bank has the
right to unilaterally decide to cancel the credit that has not been used by the
customer, and take back a part or all of used credit or require the customer to
add to 100% margin: a. providing false materials or concealing important
business and financing facts; b. arbitrarily changing the original credit
purpose without the consent of the financing bank, embezzling the credit or
using the bank credit to engage in illegal and improper transactions; c. using
the false contract with the related party to discount or pledge the documents
receivable, accounts receivable and other creditor’s rights without actual
trading background in the bank in order to hedge bank funds or credit; d.
refusing to accept the financing bank’s supervision and examination on the use
of its credit fund and relevant business and financial activities; e. having
major merger, acquisition and restructuring and other conditions, which the
financing bank regards they may affect the credit safety; f. deliberately
evading bank loans through related transactions.

(11) Specially warranted, promised and agreed matters concerning green credit
and loan (applicable to the customers whose construction, production, business
activities of nuclear power station, large-scale hydropower station, water
conservancy project, resource excavation project may seriously change the
original status of environment and whose bad environmental and social
consequences generated are hard to be eliminated, and the customers whose
construction, production, business activities of petroleum processing, coking
and nuclear fuel processing, chemical raw materials and chemical manufacturing
will generate bad environmental and social consequences but easy to be
eliminated through slow release measures):

 The customer states and warrants management environment and social risks,
including: a. internal management documents related to environmental and social
risks meet the requirements of laws and regulations and shall be practically
executed; b. there is no litigation case involving in environmental and social
risks;

‚ The customer promises to accept the financing bank’s supervision and
strengthen environmental and social risk management, including: a. promising
that all behaviors and performances related to environmental and social risks
are compliant; b. promising to establish and improve the internal management
system on environmental and social risks, and having specified the
responsibility, obligation and punishment measures of the customer’s relevant
responsible personnel; c. promising to establish and improve the emergency
mechanism and measures to environmental and social accidents; d. promising to
set up a special department and/or designate special personnel to be responsible
for environmental and social risks; e. promising to cooperate with the financing
bank or the third party it recognizes to evaluate and examine customer’s
environmental and social risks; f. promising to properly respond or adopt other
necessary actions to strong doubts of the public or other interested parties
about the customer’s control performance of environmental and social risks; g.
promising to urge the customer’s vital related party to enhance management and
prevent the related party’s environmental and social risks from infecting the
customer; h. promising to fulfill other matters that the financing bank deems
related to the control of environmental and social risks;

ƒ The customer promises that it shall promptly and fully report to the financing
bank when the following conditions occur: a. all kinds of licenses, approval and
verification conditions related to environmental and social risks during the
commencement, construction, operation and stoppage processes; b. evaluation and
examination on the customer’s environmental and social risks conducted by the
environmental and social risk regulatory institution or the institution it
recognizes; c. supporting construction and operation of environmental
facilities; d. pollutant discharge and compliance conditions; e. employees’
safety and health conditions; f. adjacent communities’ significant complaint and
protest about and against the customer; g. significant environmental and social
claims; h. other significant conditions related to environmental and social
risks in the financing bank’s opinion;

 

 Page 6 

 

 

SPD BANK   Financing Quota Agreement

 

„ Where the following circumstances occur to the customer and the actual
creditor, the customer shall be deemed to have default events hereunder: a. the
customer’s representations, warranties and commitments on environmental and
social risks have not been carefully fulfilled; b. the customer suffers
punishment from the relevant government department due to poor management of
environmental and social risks; c. the customer suffers the public’s and/or the
media’s strong doubt due to poor management of environmental and social
management; d. other default events on environmental and social risks agreed
upon by this institution and the customer, including cross default events;

In the event that the customer has the aforesaid default events, the financing
bank has the right to unilaterally decide: a. to revoke the credit commitments
already made; b. to suspend the allocation of loan until the customer has
adopted remedy measures satisfying this institution; c. to take back the
allocated loan in advance; d. to exercise the relevant mortgage and pledge right
and other punishment measures when the loan cannot be repaid; e. other
punishment measures agreed upon by the financing bank and the customer;

(12) The customer /guarantor agrees and irrevocably authorizes: the financing
bank, at the premise of not violating the Credit Industry Management Regulations
and prohibitive regulations of relevant laws and regulations, in accordance with
the collection requirements of financing credit information basic database set
up by the state, has the right to provide the information of all contracts/
agreements/ commitments signed by the customer/guarantor and the financing bank,
including the relevant condition of the fulfillment information of all aforesaid
contracts/agreements/commitments, and the enterprise basic information and other
information provided by the customer/ guarantor for the financial credit
information basic database set up by the state for query and use of the unit
with query qualification; meantime, the financing bank also has the right to
query and use the credit information of the customer/ guarantor that has been
already input in the financing credit basic database set up the state. Such
authorized matter covers all links of necessary business management conducted by
the financing bank for the business hereunder before and after the signature of
this agreement. The term of validity shall be invalid along with the actual
termination of this agreement;

(13) The customer hereby confirms that it has fully understood and been aware of
the financing bank’s opposing position to its employees’ use their position to
seek for any forms of interests and promises to avoid such circumstances in
principle of integrity and fairness, not to provide any forms of discounts, gift
money, priced securities, precious articles, various rewards, private fee
compensation, personal tourism, high consumption entertainment and other illegal
interests for the financing bank’s employees.

14. Expenses and Expenditures The customer shall assume relevant expenses, taxes
and dues in accordance with the laws and regulations and the agreements hereof.

15. Penalty Interest Overdue penalty interest and embezzled penalty interest of
the financing amount hereunder and their calculation and collection rules shall
be agreed upon by both parties in the financing quota table or the affiliated
financing documents after negotiation.

16. Exchange Rate Conversion Upon calculation of any quota occupancy, if the
financing currency is inconsistent with the financing quota currency, the
financing bank has the right to convert at the relevant exchange rate determined
at free will. If the total financing quota already occupied hereunder is caused
by changes in exchange rate to exceed the aforesaid maximum financing quota at
any time, the financing bank has the right to require the customer to
immediately repay the excess amount. If the customer’s repayment (including
authorized repayment) currency is inconsistent with the financing currency, the
financing bank has the right to repay by purchased foreign exchange at the
relevant exchange rate determined at free will. And the exchange rate risk shall
be assumed by the customer by itself.

 

 Page 7 

 

 

SPD BANK   Financing Quota Agreement

 

17. Authorized Repayment and Offsetting The customer hereby authorizes the
financing bank to have the right to represent the customer to directly use the
funds in any account opened by the customer in Shanghai Pudong Development Bank
Co., Ltd. (no matter what the currency is) to repay any due debts of the
customer to the financing bank that have not been repaid no matter whether such
debts belong to the debts under this agreement or the affiliated financing
documents hereof. This authorization is irrevocable. In case of involving in
exchange rate conversion, the financing bank shall convert at the exchange rate
determined by the financing bank at free will. And the exchange rate risk shall
be assumed by the customer.

18. Debt Certificate The financing bank will keep a set of accounts and vouchers
related to the business activities involved in this agreement and all affiliated
financing documents in its accounts in accordance with its consistent business
operation rules. Except for obvious errors, the customer acknowledges that the
records in such relevant accounts and vouchers or other valid evidentiary
materials are valid basis of customer debts.

19. Transfer The customer shall not transfer any rights or obligations
hereunder. The financing bank may transfer its rights or obligations hereunder
to any third party and may disclose any information related to this agreement,
including any information provided by the customer or the customer’s guarantor
to the financing bank for the purpose of this agreement.

20. Information Disclosure The customer agrees: in addition to the disclosure
allowed in Article 19, for any information related to this agreement, the
financing bank may also disclose to its headquarters, brand institutions,
related institutions and the personnel hired by these institutions. At the same
time, disclosure made by the financing bank based on the requirements in any
laws and regulations and the requirements of the supervision department,
government institution or judiciary institution is also allowed.

21. Breach of Contract Where the customer violates any representation, warranty
hereof or such representation or warranty is certified to be incorrect, untrue,
or missed or misleading or have been violated, and/or the customer violates or
does not fulfill any promised matter herein and/or the customer violates any
regulation of this agreement or any affiliated financing document hereunder, and
or the customer has any circumstance that may affect the safety of the financing
bank’s loan, and/ or the guarantor violates the regulation of any guarantee
document, all constitute the customer’s default events of this agreement and
affiliated financing documents. In addition to requiring the customer to
compensate all losses including the attorney’s fee, the financing bank may also
have the right (but no obligation) to adopt the following measures separately or
at the same time:

(1) Adjust or cancel the financing quota hereunder;

(2) Announce all or a part of the debts under any affiliated financing document
hereof to expire in advance, and /or terminate this agreement and all or a part
of the affiliated financing documents, and require the customer to immediately
return all or a part of the financing principal or interest. For the bills
already accepted or L/C, L/G/ SLC opened by the financing bank within the quota
use term, the financing bank may require the customer to add margin amount, or
transfer the customer’s deposit or the deposit in the settlement account to its
margin account for external payment or the margin of the advance payment that
may occur to the customer in the future; if the financing bank already had
advance payment, the financing bank has the right to require the customer to
immediately repay the advance payment;

(3) Interest shall be calculated according to the penalty interest rate agreed
herein or the penalty interest rate agreed in the affiliated financing document;
and compound interest shall be calculated and collected to the payable and
unpaid interest;

(4) Deduct the customer’s deposit in any account in the financing bank in
accordance with the regulation in Article 17 hereof.

 

 Page 8 

 



 

SPD BANK   Financing Quota Agreement

 

22. Applicable Law and Judiciary Jurisdiction This agreement is applicable to
and governed by the laws of the People’s Republic of China (for the purpose of
this agreement, excluding the laws of Hong Kong, Macau Special Administrative
Zones and Taiwan Region). Any dispute related to this agreement may be settled
through friendly negotiation; if negotiation fails, a lawsuit shall be filed
with the People’s Court in the locality of the financing bank. During the
dispute period, the parties shall still continue fulfilling the terms not
involving the dispute.

23. Litigation Delivery Place The customer confirms that in case of a
jurisdiction occurring hereunder, court summons, notices and other judiciary
instruments sent to it during the litigation process shall be deemed to have
been delivered as long as they are sent to the address listed in the front of
this agreement. Any change of the aforesaid address shall not be effective to
the financing bank unless they are notified to the financing bank in advance.

24. Notice Notices sent by one party concerned herein to the other party shall
be sent to the address listed in the front of this agreement until the other
party changes the address in a written notice. As long as sent according to the
aforesaid address, they are deemed to have delivered on the following date: in
case of letters, the seventh (7th) financing bank’s business day after
registered and sent; in case of delivery through a special trip, the day of
signature by the recipient; in case of fax or email, the day of sending the fax
or email. However, all notices, requirements or other correspondences sent or
delivered to the financing bank shall be deemed to have been delivered upon the
actual receipt of the financing bank. The originals (affixed the common seal) of
all notices and requirements sent to the financing bank by fax or email shall be
confirmed in form of face-to-face delivery or mailing afterwards.

25. Severability of Terms Invalidity, unlawfulness or unenforceability of any
term of this agreement or any affiliated financing documents shall not have an
influence on the validity, legitimacy and enforceability of the other terms of
this agreement or any affiliated financing documents.

26. Grace Within the term of validity of this agreement, the financing bank’s
grace or delay in taking action against any breach of contract or other
behaviors of the customer shall not damage, affect or limit all rights or
interests that shall be enjoyed by the financing bank as the creditor in
accordance with the laws or this agreement, nor shall it be regarded as the
financing bank’s recognition of the customer’s violations of this agreement and
nor shall it be deemed as the financing bank’s waiver of the right to take
action against defaults.

27. Relationship between Prior Credit and this Agreement Unless otherwise agreed
upon by both parties, if the customer and the financing bank have signed a
credit agreement originally, from the day on which this agreement enters into
force, where there is a balance not liquidated in the specific business under
this credit agreement, it shall be included in this agreement automatically and
directly occupy the credit quota hereunder. The customer promises that it shall
obtain the confirmation of the guarantor under the original credit agreement to
continue to assume the guarantee liability for the debt hereunder according to
the requirements of the financing bank.

28. Entry into Force This agreement shall enter into force after the customer’s
legal representative or authorized agent signs (or seals) and affixes the common
seal, and the financing bank’s legal representative /person in charge or
authorized agent signs (or seals) or affixes the common seal (or the special
seal for contract). Unless the financing bank cancels the entire financing quota
and the customer shall no longer have any financing or debt balance to the
financing bank under this agreement and all affiliated financing documents, this
agreement shall be valid all the time.

(the End of Part I)

 

 Page 9 

 



 

SPD BANK   Financing Quota Agreement

 

Part II Commercial Terms and Conditions (Financing Quota Table)

 

Customer name: HUIZHOU HIGHPOWER TECHNOLOGY CO., LTD. Description on Financing
Quota Financing quota amount (currency) RMB twenty million Yuan

Quota user term

(mm/dd/yyyy)

From April 11, 2019 to April 10, 2020 Quota circulation method ¨ Recyclable ¨
Unrecyclable ¨ Other _________ Quota nature ¨ Revocable commitment ¨ Irrevocable
commitment The guarantors providing guarantee for the debts hereunder and
guarantee contracts include but are not limited to: Guarantor Pan Dangyu, Boke
Energy System (Shenzhen) Co., Ltd. Guarantee method ¨Mortgage; ¨Pledge; þ
warrant Guarantor Shenzhen City Haopeng Technology Co., Ltd. Guarantee method
¨Mortgage; ¨Pledge; þ Warrant Guarantor Shupeng Technology (Shenzhen) Co., Ltd.
Guarantee method ¨Mortgage; ¨Pledge; þ Warrant Proportion of margin for
different business categories ¨Guaranteed discount ___%; ¨open a L/C ___%; ¨
open a silver ticket ___%; ¨ open a L/G/ SLC ___%; ¨other _________________

 

Specific Applicable Financing Categories and Quota Conditions (please tick
applicable financing categories and cross X for unselected ones)

 

    Applicable
financing
category   Quota
(amount,
currency)   Interest rate/
rate   The longest
term of a
single
business   Remark ¨   Loan                     ¨Working capital loan            
        ¨Fixed asset loan                 þ   Trading financing                
    þOpen a bank acceptance bill                     ¨Commercial ticket discount
(including agreed interest payment method)                     ¨Silver ticket
discount                     ¨Commercial ticket guaranteed discount (the
customer is the acceptor)                     ¨Factorage financing              
      ¨Open a L/C (including buyer’s usance)                     ¨Inward
documentary bill (under L/C/inward collection in advance)                    
¨Outward documentary bill under L/C                     ¨Outward documentary
bill under collection in advance                     ¨Packing loan              
      ¨Open a L/G /SLC                     ¨Outward remittance advance          
          ¨Import guaranteed payment                     ¨Domestic L/C buyer
financing                 ¨   ¨Other                

 



 Page 10 

 

 

SPD BANK   Financing Quota Agreement

 

Other agreed matters:

 

None.

 

 

 

 

 

 

 

 

 

 

Special notes:

(1) The sum of the financing quota actually occupied by the applicable financing
categories shall not exceed the maximum financing quota at any time. For the
financing quota of some applicable financing category, if the customer hopes to
separately apply and not to mix it with other applicable financing categories,
it shall separately indicate the quota of such applicable financing category.

(2) If the mortgagor or the pledgor is the customer, the guarantor shall be
filled in “in person” or the customer’s personal name.

(3) RMB interest rate is annual interest rate. The floating period shall be
indicated for the floating interest rate; a single amount or ratio may be filled
in the rate.

This agreement is made in ___ copies, wherein the customer holds __, the
financing bank holds ___, and ___ holds ___, bearing the same legal force.

(There is no text below this page)

 

 Page 11 

 



 

SPD BANK   Financing Quota Agreement

 

(This page is signature page without text)

This agreement has been signed by both parties on _________________. The
customer confirms that when signing this agreement, both parties have explained
and discussed all terms and conditions in detail, both parties have had no doubt
about all terms and conditions hereof and have had accurate and correct
understanding of the legal meanings of the terms and conditions on restriction
or exemption of the relevant rights, obligations and responsibilities of the
parties concerned herein.

 

Customer (common seal)   Financing bank (common seal or special seal for
contract) Legal representative or authorized agent (signature or seal)   Legal
representative /person in charge or authorized agent (signature or seal)

 

 Page 12 

 



 

SPD BANK   Financing Quota Agreement

 

Annex I:

Quota Change Agreement (Format)

No.: _____________

 

Customer name   Financing bank Shanghai Pudong Development Bank Co., Ltd. ___ In
accordance with the Financing Quota Agreement numbered ___________ signed by the
customer and the financing bank, both parties reach a consensus on changing the
matters concerning the financing quota conferred by the financing bank to the
customer. Both parties confirm that this change agreement is an integral part of
the Financing Quota Agreement. Except the regulations in this change agreement,
all other terms and conditions of the Financing Quota Agreement shall not be
changed and continue to be valid. Main change matters ¨Financing quota amount
¨Quota use term ¨Financing category ¨Guarantee method ¨Other
____________________ The customer and the financing bank confirm that the
financing quota table changed is as follows: Financing quota amount (currency)  

Quota user term

(mm/dd/yyyy)

  Quota circulation method ¨ Recyclable ¨ Unrecyclable ¨Other _________ Quota
nature ¨ Revocable commitment ¨Irrevocable commitment The guarantors providing
guarantee for the debts hereunder and guarantee contracts include but are not
limited to: Guarantor   Guarantee method ¨Mortgage; ¨Pledge; ¨ Warrant Guarantor
  Guarantee method ¨Mortgage; ¨Pledge; ¨ Warrant Guarantor   Guarantee method
¨Mortgage; ¨Pledge; ¨ Warrant Proportion of margin for different business
categories ¨ Guaranteed discount ___%; ¨ open a L/C ___%; ¨ open a silver ticket
___%; ¨ open a L/G/ SLC ___%; ¨other _________________

 

Specific Applicable Financing Categories and Quota Conditions (please tick
applicable financing categories and cross X for unselected ones)

 

    Applicable
financing
category   Quota
(amount,
currency)   Interest rate/
rate   The longest
term of a
single
business   Remark ¨   Loan                     Working capital loan            
        ¨Fixed asset loan                 ¨   Trading financing                



    ¨Open a bank acceptance bill                     ¨Commercial ticket discount
(including agreed interest payment method)                     ¨Silver ticket
discount                     ¨Commercial ticket guaranteed discount (the
customer is the acceptor)                     ¨Factorage financing              
      ¨Open a L/C (including buyer’s usance)                     ¨Inward
documentary bill (under L/C/inward collection in advance)                    
¨Outward documentary bill under L/C                     ¨Outward documentary
bill under collection in advance                     ¨Packing loan              
      ¨Open a L/G /SLC                     ¨Outward remittance advance          
          ¨Import guaranteed payment                     ¨Domestic L/C buyer
financing                 ¨   ¨Other                

 



 Page 13 

 

 

SPD BANK   Financing Quota Agreement

 

Other agreed matters:

 

 

 

 

 

This agreement is made in ___ copies, wherein the customer holds __, the
financing bank holds ___, and each guarantor (if any) holds ___, bearing the
same legal force.

 

Customer signature column Guarantor’s signature column

Customer (common seal):

Legal representative or authorized agent (signature or seal):



 

mm/dd/yyyy

I, the guarantor hereby confirms: to have been aware of the aforesaid change
matters. I, the guarantor, shall assume guarantee liability for the principal
creditor’s right after changed. Hereby confirm!

Guarantor (common seal):

Legal representative or authorized agent (signature or seal):

mm/dd/yyyy

 

Signature column of the financing bank

 

Financing bank (common seal or special seal for contract):

Legal representative/ person in charge or authorized agent (signature or seal):

Date: mm/dd/yyyy

 

 Page 14 

